DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office Action is in response to the Arguments/Remarks filed 8/16/21. Claims 1-12 are pending.

Response to Arguments
Applicant's arguments filed 8/16/21 have been fully considered but they are not persuasive. 
Applicant submits that using filters in DSP devices for sound localization is not well known in the art and would not have been obvious to one of ordinary skill in the art. The examiner respectfully disagrees. Toshihiko discloses sound image localization means 11 and 12 (disclosed as digital signal processing devices) which localize the sound image according to set parameters that can be changed to move the sound image. The sound image localization means perform the same functions as the “filter processors” as claimed. Examples showing sound image localization processors including filters are shown in at least Kawano (Fig. 1), Iida et al. (993’ patent, Fig. 1), Iida et al. (454’ pub, ¶0148 and Fig. 1) and Watanabe et al. (Fig. 6) (see references cited under Conclusion). This supports the previous assertion that one of ordinary skill in the art would have found it obvious and well known for DSPs performing sound localization to include filters. Further, sound image localization means 11 and 12 are disclosed as having the same configuration as sound image localization means 1 in Fig. 14, which shows the transfer functions used for crosstalk cancellation.
	Applicant further submits that Toshihiko does not disclose the newly added limitation that “the plurality of hearing conditions correspond [to] a plurality of different hearing positions, respectively.” The examiner disagrees. See cited portion of Toshihiko in the 35 USC 103 rejection below.
Claim Objections
Claims 1-12 are objected to because of the following informalities: 
In claim 1, “correspond a plurality” should be “correspond to a plurality” in line 14. 
In claim 10, “correspond a plurality” should be “correspond to a plurality” in line 14.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Toshihiko et al. (JP 3059191 B2, citations made to English machine translation) hereinafter “Toshihiko.”
As to claim 1, Toshihiko discloses a signal processing device for controlling sound localization (Fig. 1 and underlined portions of specification. “FIGS. 1 and 2 show an embodiment of a sound image localization apparatus capable of moving a sound image without generating noise.”), the signal processing device comprising: 
one or more processors that perform sound localization processing of an input acoustic signal and generate output signals (Sound image localization means 11 and 12, Fig. 1 and underlined portions of specification. “Sound image localization means 11 and 12 have the same configuration as the sound image localization means 1 shown in FIG. 14, and can localize the sound image according to the set parameters.”); 
a coefficient setter that sets, for the one or more processors, a plurality of coefficients for use in the one or more processors (Fig. 1 and underlined portions of specification. “Sound image localization means 11 and 12… can localize the sound image according to the set parameters.” “The sound image can be moved by changing the parameters set in the, and cross-fading.” 11 and 12 have parameters that can be changed in order to move the sound image. As the parameters are changed, it is obvious that they are set by some part of the device.); 
an output data selector that selects, out of the output signals subjected to the sound localization processing by the one or more processors, an output signal to be output to a speaker (Fig. 1 and underlined portions of specification. “A multiplier C is supplied to the multipliers 13 and 15, and a multiplier XC is supplied to the multipliers 17 and 18. Accordingly, each parameter is set in the sound image localization means 11 so that the sound image is localized at an arbitrary first position, and the multiplier 1. If the multiplier C of the multipliers 13 and 15 is set to 1 and the multiplier XC of the multipliers 17 and 
a time measurer that monitors a time for switching the output signals (Figs. 1-2 and underlined portions of the specification. “The parameters are set in the sound image localization means 12. Then, the multiplier C keeps 1 for a certain period, and thereafter, from 1 to 0. The multiplier XC is maintained at 0 during the certain period, and thereafter changed from 1 to 0 while maintaining the relationship that the sum of the two becomes 1 (cross-fade method). Thereby, the sound image localization means 12 is a parameter set, the multiplier XC is 0 during the period when noise occurs, so no noise occurs, and the value of XC gradually increases from the time when the operation stops and the noise stops generating. The localization of the sound image moves smoothly from the first position to the second position.” Keeping the multipliers at values “for a certain period” implies that time is measured.); and 
a controller that causes the output data selector to select the output signal in accordance with the time for switching the output signals (Figs. 1-2 and underlined portions of the specification. “The parameters are set in the sound image localization means 12. Then, the multiplier C keeps 1 for a certain period, and thereafter, from 1 to 0. The multiplier XC is maintained at 0 during the certain period, and thereafter changed from 1 to 0 while maintaining the relationship that the sum of the two becomes 1 (cross-fade method). Thereby, the sound image localization means 12 is a parameter set, the multiplier XC is 0 during the period when noise occurs, so no noise occurs, and the value of XC gradually increases from the time when the operation stops and the noise stops generating. The localization of the sound image moves smoothly from the first position to the second position.”), 
wherein the plurality of coefficients include coefficients generated under a plurality of hearing conditions (Figs. 1-2 and underlined portions of the specification. “Next, the 
the plurality of hearing conditions correspond a plurality of different hearing positions, respectively (Figs. 1-2 and underlined portions of the specification. “Next, the sound image is localized at a second position slightly moved from the first position localized by the sound image localization means 11 (for example, a position moved about 10 degrees from the first position around the listener M).” Different positions.).
	Toshihiko does not expressly disclose “filter” processors and “filter” coefficients.
	However, Toshihiko uses “sound image localization means 11 and 12” for sound image localization and further discloses “since the number of calculations performed by the calculation means 11 and 12 increases, it is necessary to use a digital signal processing device or a microprocessor having a high calculation speed for the sound image localization means 11 and 12.” Using filters in digital signal processing devices and for sound localization in particular is well known in the art. Therefore, one of ordinary skill in the art would have found it obvious that the parameters set in the localization means of Toshihiko could have been filter parameters.
	As to claim 3, Toshihiko discloses wherein the output data selector includes one or more gain adjusters that adjust gains of the output signals subjected to the sound localization processing to select the output signal to be output to the speaker (Figs. 1-2 and underlined portions of the specification. “A multiplier C is supplied to the multipliers 13 and 15, and a multiplier XC is supplied to the multipliers 17 and 18. The multipliers C and XC change in opposite directions as shown in FIG. 2.” Gain multipliers C and XC applied to multipliers 13, 15, 17, 18.).
claim 4, Toshihiko discloses wherein the speaker includes a first speaker and a second speaker in positions different from each other (Fig. 1. “The output of the adder 14 is supplied to the left speaker SPL, the output of the adder 16 is supplied to the right speaker SPR.”), and 
the output data selector includes: 
a first adder that adds, out of the output signals whose gains are adjusted, an output signal to be output through the first speaker (Adder 14 to left speaker, Fig. 1.); and 
a second adder that adds, out of the output signals whose gains are adjusted, an output signal to be output through the second speaker (Adder 16 to right speaker, Fig. 1.).
	As to claim 10, it is directed towards substantially the same subject matter as claim 1 and is therefore rejected using the same motivation as claim 1 above.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Toshihiko, as applied to claim 1 above, in view of Norris et al. (US 2017/0359467 A1) hereinafter “Norris.”
As to claim 2, Toshihiko does not expressly disclose wherein the plurality of hearing conditions include at least information on a hearing position to which a hearer is likely to move.
	Toshihiko in view of Norris discloses wherein the plurality of hearing conditions include at least information on a hearing position to which a hearer is likely to move (Norris, ¶0269. “The SLP selector and/or SLS can also execute retrieving SLI, preprocessing, predicting, and caching including, but not limited to, predicting an action of a user, predicting a location of a user, predicting motion of a user such as a gesture, a change in a head displacement and/or orientation…”).
Toshihiko and Norris are analogous art because they are from the same field of endeavor with respect to sound localization.
Norris. The motivation would have been to more quickly adapt parameters to a new position.

Claims 5-7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Toshihiko, as applied to claims 1 and 10 above, in view of Fazi et al. (WO 2017/158338 A1) hereinafter “Fazi.”
As to claim 5, Toshihiko does not expressly disclose an auxiliary information input that inputs auxiliary information on two ear positions or a seated position of the hearer for selecting a range of the plurality of filter coefficients set by the coefficient setter; 
an auxiliary information analyzer that analyzes the auxiliary information input; and 
a coefficient range selector that selects the range of the plurality of filter coefficients set by the coefficient setter based on a result of analysis by the auxiliary information analyzer.
Toshihiko in view of Fazi discloses an auxiliary information input that inputs auxiliary information on two ear positions or a seated position of the hearer for selecting a range of the plurality of filter coefficients set by the coefficient setter (Fazi, p. 12 line 31 – p. 13 line 18, Fig. 5. “The listener position information is obtained in real-time by listener tracking device 4, which provides the Cartesian coordinates of the listeners’ positions 5 for the personal audio mode or of the listeners’ ears positions for the binaural mode.”); 
an auxiliary information analyzer that analyzes the auxiliary information input (Fazi, p. 13 lines 5-18, Figs. 5-6. “The listener position information is fed in real-time to a filter coefficient calculator 6.”); and 
Fazi, p. 13 lines 5-18, Figs. 5-6. “The block takes x, y, z position information of each listener 3 and outputs a set of filter coefficients 7.”).
Toshihiko and Fazi are analogous art because they are from the same field of endeavor with respect to adaptive sound reproduction.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to track the listener position in real time, as taught by Fazi. The motivation would have been to allow the listener to move freely whilst providing on the fly filter updates (Fazi, p. 3 lines 6-17 and p. 4 lines 7-9).
	As to claim 6, Toshihiko in view of Fazi discloses wherein the auxiliary information input inputs, as one of the plurality of filter coefficients, a position of a seat on which the hearer is seated (Fazi, p. 12 line 31 – p. 13 line 18, Fig. 5. “The listener position information is obtained in real-time by listener tracking device 4, which provides the Cartesian coordinates of the listeners’ positions 5 for the personal audio mode or of the listeners’ ears positions for the binaural mode.” Obvious that listener could be seated.). 
	The motivation is the same as claim 5 above.
	As to claim 7, Toshihiko in view of Fazi discloses wherein the auxiliary information input inputs, as the plurality of filter coefficients, image information including the auxiliary information on the two ear positions (Fazi, p. 12 line 31 – p. 13 line 18, Fig. 5. “The listener position information is obtained in real-time by listener tracking device 4, which provides the Cartesian coordinates of the listeners’ positions 5 for the personal audio mode or of the listeners’ ears positions for the binaural mode.”).
The motivation is the same as claim 5 above.
claim 11, it is rejected under claim 10 using the same motivation as claim 5 above.

Allowable Subject Matter
Claims 8-9 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Watanabe et al. (US 2009/0141903 A1), Iida et al. (US 2008/0219454 A1), Kwano (US 6,804,358 B1), and Iida et al. (US 5,844,993).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES K MOONEY whose telephone number is (571)272-2412. The examiner can normally be reached Monday-Friday, 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on (571) 272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/JAMES K MOONEY/Primary Examiner, Art Unit 2654